                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

SIMON ERIC REED                                                                PLAINTIFF

v.                           CASE NO: 4:17CV00849-JM-JJV

SCOTT BRADLEY, et al.                                                       DEFENDANTS


                                      JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case with

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 8th day of July, 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
